Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/918,239, filed on 3/12/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2019/0056568 A1).
In regard to claim 15, Huang discloses an optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth, seventh and eighth lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, the optical imaging lens comprises no other lens elements having refracting power beyond the first, second, third, fourth, fifth, sixth, seventh and eighth lens elements (page 16, section [0173] – page 17, section [0183], Figure 7, “410, 420, 430, 440, 450, 460, 470, 480”) wherein: an optical axis region of the image-side surface of the first lens element is concave (page 17, TABLE 7, “Surface #3 = 3.324 mm,” Figure 7, “412”); a periphery region of the object-side surface of the third lens element is concave (page 17, section [0176], Figure 7, “431,” re: inflection point); a periphery region of the image-side surface of the fourth lens element is convex (page 17, section [0177], Figure 7, “442,” re: inflection point); the sixth lens element has negative refracting power (page 17, TABLE 7, F6 = -22.89 mm); an optical axis region of the image-side surface of the sixth lens element is concave (page 17, TABLE 7, “S14 = 4.442 mm); a periphery region of the image-side surface of the sixth lens element is convex (page 17, section [0179], Figure 7, “462,” re: inflection point); and the optical imaging lens satisfies inequalities: (T6+T7)/T2≤3.800 → (0.337+0.33)/0.2 = 3.34 (page 17, TABLE 7); and (T1+G12)/(T5+G56)≤2.200 → (0.6+0.061)/(0.461+0.03) = 1.35 (page 17, TABLE 7).
Regarding claim 16, Huang discloses wherein the optical imaging lens further satisfies an inequality: (T7+T8)/T6≤3.300 → (0.33+0.486)/0.337 = 2.42 (page 17, TABLE 7).
Regarding claim 17, Huang discloses wherein the optical imaging lens further satisfies an inequality: EFL/AAG≥2.200 → 3.76/1.349 = 2.79 (page 17, TABLE 7).
Regarding claim 18, Huang discloses wherein the optical imaging lens further satisfies an inequality: (G34+G45)/G23≤4.000 → (0.333+0.103)/0.145 = 3.0 (page 17, TABLE 7).
Regarding claim 19, Huang discloses wherein the optical imaging lens further satisfies an inequality: (T1+T3)/G34≥1.500 → (0.6+0.455)/0.333 = 3.17 (page 17, TABLE 7).
Regarding claim 20, Huang discloses wherein the optical imaging lens further satisfies an inequality: ALT/AAG≥1.600 → 3.162/1.349 = 2.34 (page 17, TABLE 7).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a combination of all the claimed features as presented in claims 1-7: an optical imaging lens comprising no other lens elements having refracting power beyond eight lens elements as claimed, specifically wherein: a periphery region of the image-side surface of the first lens element is concave; an optical axis region of the object-side surface of the third lens element is convex; a periphery region of the image-side surface of the third lens element is convex; an optical axis region of the object-side surface of the fourth lens element is convex; an optical axis region of the image-side surface of the fifth lens element is convex; and the optical imaging lens satisfies inequalities: (T7+T8)/T≤63.300; (T6+G67+T7+G78+T8)/(T1+G12+T2)≤2.200; and (T3+G34)/(T2+G23)≤2.800.
The prior art fails to teach a combination of all the claimed features as presented in claims 8-14: an optical imaging lens comprising no other lens elements having refracting power beyond eight lens elements as claimed, specifically wherein: an optical axis region of the image-side surface of the third lens element is concave; a periphery region of the image-side surface of the fourth lens element is convex; an optical axis region of the image-side surface of the sixth lens element is concave; a periphery region of the image-side surface of the sixth lens element is convex; the seventh lens element has positive refracting power; and the optical imaging lens satisfies inequalities: (T7+T8)/T6≤3.300; T1/T8≥1.200; and (G34+G45)/G23≤4.000. 

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues in the last paragraph of page 10 of the Remarks filed on 4/29/2022, wherein applicant’s definition of an “inflection point” differs from Huang’s (US 2019/0056568).  However, the limitation in question is with regard to the curvature of the object side of the third lens element; specifically, wherein “a periphery region of the object-side surface of the third lens element is concave.”
Huang’s definition of an inflection point from section [0096] of their Specification is defined as “a point where center of curvature is shifted from the object side to the image side (or from the image side to the object side) of a curve on the lens surface from a paraxial region thereof to the off-axis region thereof.”  
This essentially translates to an object-side lens surface curvature (considering the limitation in question) respectively changing from a concave to convex (or convex to concave) when moving from the paraxial region to the off-axis region.
From TABLE 7 on page 17 of Huang, we can see that the paraxial Curvature Radius of the object-side surface of the third lens element is convex (R431=2.079).  And from the table in section [0188] on page 19 of Huang, we see that the Object-side surface of the third lens (Figure 7, “430”) comprises 2 inflection points, one above and one below the optical axis.  Therefore, the object-side surface transitions from a convex curvature at the paraxial region to a concave curvature in the off-axis region (i.e. periphery region), thereby anticipating the limitation. For these reasons, the rejection is maintained and made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 15, 2022